                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

CAROLYN J. O’LEARY,
individually and on behalf of
all others similarly situated,

                       Plaintiffs,

       v.                                                     Case No. 17-C-1774

HUMANA INSURANCE COMPANY et al.,

                       Defendants.


            ORDER ON PLAINTIFFS’ MOTION TO COMPEL DISCOVERY


       On February 26, 2019, Plaintiffs filed a motion to compel discovery. After considering the

motion, Defendants’ opposition, Plaintiffs’ reply, and Defendants’ sur-reply, and after a hearing on

the motion on April 8, 2019, the Court orders as follows:

       1. Within ten (10) days of this order, Defendants shall verify under oath their answers to

Plaintiffs’ Interrogatory No. 1.

       2. Within ten (10) days of this order, Defendants shall certify that their response to

Plaintiffs’ Document Request No. 1 is complete, subject to their duty to supplement under Federal

Rule of Civil Procedure 26(e).

       3. Within twenty (20) days of this order, Defendants shall produce to Plaintiffs a complete

list of transcripts of depositions taken in Schroeder v. Humana Inc., Case No. 12–C–0137 (E.D.

Wis.) (excluding depositions of the Schroeder class members) and documents produced by Humana

in Schroeder (excluding documents specific to individual Schroeder class members, such as payroll

documents, signed acknowledgments, evaluations, and emails specific to individual class members).
Thereafter, the parties will meet and confer and attempt to agree on the relevance, if any, of the

deposition transcripts and documents on the list.

       4. Within twenty (20) days of this order, Defendants shall produce to Plaintiffs a complete

list of any and all documents (including, but not limited to, policy statements, internal memoranda,

correspondence, and emails) relating or referring to Humana’s decision to reclassify Utilization

Management Nurses. Thereafter, the parties will meet and confer and attempt to agree on the

relevance, if any, of the documents on the list. Defendants may not exclude from the list responsive

documents that reveal information about other job roles that were reclassified.

       5. Plaintiffs may submit evidence to the court to challenge the validity of Defendants’

position that answering Plaintiffs’ Interrogatory No. 2 and collecting additional data from Humana’s

systems responsive to Plaintiffs’ Document Requests Nos. 6–8, including Macess, CCP, CRM, and

Array data, would create a severe burden on Defendants both in terms of time and monetary expense

and that there is a substantial risk that Defendants’ efforts to extract usable data would be

unsuccessful.

       In consideration of the foregoing, the court terminates Plaintiffs’ motion to compel (Dkt. No.

69) and grants Defendants’ motion for leave to file a sur-reply (Dkt. No. 79). In the event that a

dispute remains after the parties meet and confer, Plaintiffs shall notify the court and further

proceedings will be scheduled.

       SO ORDERED this 16th day of April, 2019.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, Chief Judge
                                                      United States District Court




                                                 2
